Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a communication with Mikhael Mikhalev on 7 January 2022.

The application has been amended as follows: 

1. (Currently Amended) A radio link monitoring method, comprising: 
determining configuration information for performing a radio link monitoring operation on [[one]] two or more Bandwidth Parts (BWPs) of a system bandwidth; and 
performing the radio link monitoring operation on at least two target BWPs in accordance with the configuration information, the at least two target BWPs belonging to the [[one]] two or more BWPs, 
wherein the at least two target BWPs include the at least two target BWPs corresponding to one counting unit, 
wherein the performing the radio link monitoring operation on the at least two target BWPs in accordance with the configuration information comprises: 
performing, through the one counting unit, the radio link monitoring operation on the at least two target BWPs corresponding to the one counting unit, wherein the one counting unit is responsible 
wherein the performing the radio link monitoring operation on the at least two target BWPs comprises: 
performing the radio link monitoring operation on the at least two target BWPs through the one counting unit for the radio link monitoring operation, wherein the one counting unit comprises a radio link in-sync counter, a radio link out-of-sync counter and a radio link failure timer, 
wherein the radio link monitoring method further comprises: 
receiving indication information from [[the]] a network device, the indication information comprising one of indication information for replacing or reconfiguring the at least two target BWPs for the radio link monitoring operation, and indication information for replacing or reconfiguring the at least two target BWPs for the radio link monitoring operation and one or more replaced or reconfigured BWPs for the radio link monitoring operation; and 
performing at least one of the following procedures in accordance with the indication information: (i) resetting at least one of the radio link in-sync counter, the radio link out-of-sync counter and the radio link failure timer of a counting unit corresponding to the to-be-replaced or to-be-reconfigured BWP, or (ii) not resetting any one of the radio link in-sync counter, the radio link out-of-sync counter and the radio link failure timer of the counting unit corresponding to the to-be-replaced or to-be-reconfigured BWP; or (iii) stopping the radio link monitoring operation on the to-be-replaced or to-be-reconfigured BWP; or (iv) performing the radio link monitoring operation on the replaced or reconfigured BWP.  

two or more BWPs of the system bandwidth comprises: 
determining the configuration information for performing the radio link monitoring operation on the [[one]] two or more BWPs in accordance with a predefined protocol; and/or 
determining the configuration information for performing the radio link monitoring operation on the [[one]] two or more BWPs in accordance with a configuration configured by a network device.  

11. (Currently Amended) The radio link monitoring method according to claim 1, wherein the performing, through the one counting unit, the radio link monitoring operation on the at least two target BWPs corresponding to the one counting unit comprises: 
during the radio link monitoring operation, when determining that a radio link corresponding to any one target BWP monitored by the one counting unitthe radio link out-of-sync counter of the one counting unitthe radio link in-sync counter of the one counting unit to count in a cumulative manner.  

12. (Currently Amended) The radio link monitoring method according to claim 11, wherein the radio link out-of-sync counter of the one counting unit that corresponds to each of the at least two target BWPs corresponding to the one counting unit is configured to only count the quantity of out-of-sync times when the radio link corresponding to the each of the at least two target BWPs itself is continuously in the out-of-sync state, and/or the radio link in-sync counter of the one counting unit that corresponds to each of the at least two target BWPs corresponding to the one counting unit is configured to only count the at least two target BWPs itself is continuously in the in- sync state.  

13. (Currently Amended) The radio link monitoring method according to claim 11, further comprising: 
when the value of the radio link out-of-sync counter reaches a first predetermined threshold, starting [[a]] the radio link failure timer which belongs to the same one counting unit as the radio link out-of-sync counter; and/or 
during the operation of the radio link failure timer, when the value of the radio link in-sync counter which belongs to the same one counting unit as the radio link failure timer reaches a second predetermined threshold, stopping or resetting the radio link failure timer.  

14. (Currently Amended) The radio link monitoring method according to claim 13, further comprising:
when a value of the radio link failure timer of the one counting unit reaches a predetermined timer threshold, performing a radio link processing procedure, wherein the radio link processing procedure comprises at least one of: triggering a radio link failure operation; triggering a first failure event for the any one target BWP that is monitored by the radio link monitoring operation; triggering a second failure event for the any one target BWP that corresponds to the one counting unit comprising the radio link failure timer whose value reaches the predetermined timer threshold; performing a deactivation procedure, a replacement procedure or a reconfiguration procedure on the any one target BWP that corresponds to the one counting unit comprising the radio link failure timer whose value reaches the predetermined timer threshold; and performing the deactivation procedure, the replacement procedure or the reconfiguration procedure on the any one target BWP that is subject to the radio link monitoring operation.  

the any one target BWP monitored by the one counting unit is in the out-of-sync state comprises: when received quality of a reference signal for each of the at least two target BWPs corresponding to the one counting unit does not meet a predetermined condition and/or when an indication indicating that each of the at least two target BWPs corresponding to the one counting unit or a current User Equipment (UE) is in the out-of-sync state has been received from a low layer, determining that the radio link corresponding to each of the at least two target BWPs corresponding to the one counting unit is in the out-of-sync state; and/or 
the determining that the radio link corresponding to any one target BWP monitored by the counting unit is in the in-sync state comprises: when the received quality of each of the at least two target BWPs corresponding to the one counting unit meets the predetermined condition and/or when an indication indicating that each of the at least two target BWPs corresponding to the one counting unit or the current UE is in the in-sync state has been received from the low layer, determining that the radio link corresponding to each of the at least two target BWPs corresponding to the one counting unit is in the in-sync state.  

24. (Currently Amended) A radio link monitoring method, comprising: 
determining configuration information for performing a radio link monitoring operation on [[one]] two or more Bandwidth Parts (BWPs) of a system bandwidth; and 
performing the radio link monitoring operation on at least two target BWPs in accordance with the configuration information, the at least two target BWPs belonging to the [[one]] two or more BWPs, 
wherein the [[one]] two or more target BWPs include the at least two target BWPs corresponding to one counting unit, 

performing, through the one counting unit, the radio link monitoring operation on the at least two target BWPs corresponding to the one counting unit, wherein the one counting unit is responsible for all 
wherein the performing the radio link monitoring operation on the at least two target BWPs comprises: 
performing the radio link monitoring operation on the at least two target BWPs through the one counting unit for the radio link monitoring operation, wherein the one counting unit comprises a radio link in-sync counter, a radio link out-of-sync counter and a radio link failure timer,
wherein the radio link monitoring method further comprises: 
receiving indication information from a network device, the indication information comprising at least one of indication information for deactivating the at least two target BWPs for the radio link monitoring operation, and indication information for deactivating the at least two target BWPs for the radio link monitoring operation and activating one or more other BWPs for the radio link monitoring operation; and 
performing at least one of the following procedures in accordance with the indication information: (i) resetting at least one of the radio link in-sync counter, the radio link out-of-sync counter and the radio link failure timer of [[a]] the counting unit corresponding to each to-be-deactivated BWP; or (ii) not resetting any one of the radio link in-sync counter, the radio link out-of-sync counter and the radio link failure timer of the counting unit corresponding to each to-be-deactivated BWP; or (iii) stopping the radio link monitoring operation on each to-be-deactivated BWP; or (iv) when the radio link 
wherein the radio link monitoring method further comprises:
after stopping the radio link monitoring operation on [[the]] a to-be-deactivated BWP in accordance with the indication information, selecting one new BWP among the [[one]] two or more BWPs of the system bandwidth in accordance with a predetermined rule; and 
performing the radio link monitoring operation on the selected BWP through the one counting unit corresponding to the to-be-deactivated BWP or through a counting unit corresponding to the selected BWP.  

55. (Currently Amended) A User Equipment (UE), comprising a memory, a processor, and a computer program stored in the memory and executed by the processor, wherein the processor is configured to execute the computer program so as to implement a radio link monitoring method, comprising:
determining configuration information for performing a radio link monitoring operation on [[one]] two or more Bandwidth Parts (BWPs) of a system bandwidth; and 
performing the radio link monitoring operation on at least two target BWPs in accordance with the configuration information, the at least two target BWPs belonging to the [[one]] two or more BWPs, 
wherein the [[one]] two or more target BWPs include the at least two target BWPs corresponding to one counting unit, 
wherein the performing the radio link monitoring operation on the at least two target BWPs in accordance with the configuration information comprises: 
performing, through the one counting unit, the radio link monitoring operation on the at least two target BWPs corresponding to the one counting unit, wherein the one counting unit is responsible for all 

performing the radio link monitoring operation on the at least two target BWPs through the one counting unit for the radio link monitoring operation, wherein the one counting unit comprises a radio link in-sync counter, a radio link out-of-sync counter and a radio link failure timer, 
wherein the radio link monitoring method further comprises: 
receiving indication information from [[the]] a network device, the indication information comprising one of indication information for replacing or reconfiguring the at least two target BWPs for the radio link monitoring operation, and indication information for replacing or reconfiguring the at least two target BWPs for the radio link monitoring operation and one or more replaced or reconfigured BWPs for the radio link monitoring operation; and 
performing at least one of the following procedures in accordance with the indication information: (i) resetting at least one of the radio link in-sync counter, the radio link out-of-sync counter and the radio link failure timer of a counting unit corresponding to the to-be-replaced or to-be-reconfigured BWP, or (ii) not resetting any one of the radio link in-sync counter, the radio link out-of-sync counter and the radio link failure timer of the counting unit corresponding to the to-be-replaced or to-be-reconfigured BWP; or (iii) stopping the radio link monitoring operation on the to-be-replaced or to-be-reconfigured BWP; or (iv) performing the radio link monitoring operation on the replaced or reconfigured BWP.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946. The examiner can normally be reached 7:30 am - 4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        1/7/2022


/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466